DETAILED ACTION
Status of Application
	This action is responsive to national stage application filed 05/20/2019.  The concurrently filed preliminary amendment having been entered, claims 1-11 are currently pending and under examination herein. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) accompanying the application papers is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits.  An initialed copy of the IDS is included with the mailing of this Office action. 

Objection – Claims
	Claim 1 is objected to because of the following informalities: the presence of an extraneous open parenthesis preceding “tris…” in the compound name recited in lines 7-8 (cf., Spec. at page 11, line 1); and lack of definition for subscript “b” of “(H2CH=C(H)(CH2)b-functional)” (see line 6).  It is presumed the subscript is an integer from 0 to 2 as per original claim 5; however, clarification and appropriate correction is required. 
Claim 2 is objected to because of the following informalities: absence of a period at the conclusion thereof (i.e., end of line 8).   Appropriate correction is required. 
s 5 and 6 are objected to because of the following informalities: the range “optionally 0 to 2” lacks an appropriate unit of concentration (see claim 5, penult. line and claim 6, line 13).  It is presumed a weight percent concentration was intended; however, clarification and appropriate correction is required.  
Common Ownership Notice
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sengupta et al (‘Sengupta’) (US 8455580 B2) in view of JP S56141338A (‘JP ‘338’; citing infra to corresponding machine translation) and evidence provided by BASF Technical Information, Plastic Additives: Irganox 565 (‘BASF’).
Regarding Claims 1 and 2, Sengupta is directed to a composition suitable for the preparation of tree-resistant, crosslinked polyethylene (TRXLPE) insulation for medium voltage cable.  As broadly disclosed, the composition comprises: 
A. Ethylene-based polymer; 
B. Polyalkylene glycol; 
C. Tertiary hindered amine stabilizer; 
D. Sulphur-containing hindered phenol antioxidant; 
E. Peroxide; and 
F. Optional coagent. 
(col. 2, lines 10 et seq.)  
Sengupta specifically discloses (see Table 2: Inv. Ex.) a peroxide-curable polyolefin composition comprising:  (A) a peroxide-curable low density polyethylene resin (LDPE, per (A)(ii) of present claim 2); and (B) an organic peroxide (DCP = dicumyl peroxide); wherein the peroxide-curable polyolefin composition contains from 95.0 to 99.70 wt% of (A) (98.93 wt% LDPE) and from 0.20 to 2.5 wt% of (B) (1.8 wt% DCP), and further comprising (i) at least one (D) (H2CH=C(H)(CH2)b-functional) coagent that is alpha-methylstyrene dimer (0.36 wt% AMSD (= α-methyl styrene dimer, see col. 8, lines 6-7)).   
Sengupta differs from the present invention only in that the composition of the Inv. Ex. further comprises 0.3 wt% of 4,4'-thiobis(2-t-butyl-5-methylphenol) (TBM-6) instead of (C) 4-[[4,6-bis(octylthio)-1,3,5-triazin-2-yl]amino]-2,6-bis(1,1-dimethylethyl)-phenol (“BOTAP”) as per present claim 1 (wherein BOTAP is commercially available as Irganox 565®).  Sengupta does, however, broadly teach the utility of BASF (cf. chemical formula for Irganox 565 on page 1).  Further, in the same field of endeavor, JP ‘338 teaches that inclusion of 6-(4-hydroxy-3,5-di-tertbutylanilino)-2,4-bis(octylthio)-1,3,5-triazine (trade name: Irganox 565) as an antioxidant in a peroxide-crosslinkable polyolefin composition prevents conductor discoloration caused by a decomposition residue generated during crosslinking of a crosslinked polyolefin insulator (see para [0002]).  JP ‘338 specifically teaches a peroxide-curable polyethylene composition comprising 0.2 parts by weight of 6-(4-hydroxy-3,5-di-tertbutylanilino)-2,4-bis(octylthio)-1,3,5-triazine (see para [0002]: Example 1), which amount falls within the weight percent range recommended by Sengupta for the sulphur-containing hindered phenol antioxidant D (i.e., 0.1-1 wt%; see col. 2, lines 29-30).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sengupta by substituting Irganox 565 for TBM-6 in the composition of the Inv. Ex.  Since Sengupta generically teaches the suitability of sulphur-containing hindered phenol antioxidants, an ordinarily skilled practitioner would have reasonably expected Irganox 565 and TBM-6 to perform equivalently as the antioxidant D, and, further, that the former would afford the additional benefit of preventing conductor discoloration as taught by JP ‘338. 
Regarding Claim 3, Sengupta in view of JP ‘338 and as evidenced by BASF renders obvious the peroxide-curable polyolefin composition of claim 1.  Sengupta further teaches wherein the (B) organic peroxide is dicumyl peroxide (see Sengupta Inv. Ex., wherein DPC = dicumyl peroxide).
Regarding Claim 4, Sengupta in view of JP ‘338 and as evidenced by BASF renders obvious the peroxide-curable polyolefin composition of claim 1.  Sengupta further teaches wherein (i) the (B) organic peroxide is from 0.20 to 2.10 wt%; or (ii) the (B) organic peroxide is from 0.50 to 2.00 wt% (see Sengupta Inv. Ex., wherein DPC concentration is 1.8 wt%).
BASF renders obvious the peroxide-curable polyolefin composition of claim 1.  Sengupta further teaches the peroxide-curable polyolefin composition further comprising: (iii) (F) a hindered amine light stabilizer (viz., Chimassorb 119, see Sengupta Inv. Ex.) or (v) (H) a water tree retardant or electrical tree retardant (viz., PEG (polyethylene glycol), see id.), and wherein the combined weight of the (D) to (K) is from > 0 to 4.69 wt% of the total weight of the peroxide-curable polyolefin composition (0.36 wt% AMSD + 0.2 wt% Chimassorb 119 + 0.5 wt% PEG = 1.06 wt% combined weight, see id.).   
Regarding Claim 7, Sengupta discloses a method of making a peroxide-curable polyolefin composition, which differs from the claimed method only as to the identity of constituent (C) (see col. 6, lines 42 et seq. and Table 2: Inv. Ex.).  That is, in the Inv. Ex., the composition is made by contacting effective amounts of (A) a peroxide-curable polyolefin resin and (B) an organic peroxide with an effective amount of 4,4'-thiobis(2-t-butyl-5-methylphenol) (TBM-6) instead of (C) 4-[[4,6-bis(octylthio)-1,3,5-triazin-2-yl]amino]-2,6-bis(1,1-dimethylethyl)-phenol (“BOTAP”) as per present claim 7 (wherein BOTAP is commercially available as Irganox 565®).  However, Sengupta broadly teaches the utility of sulphur-containing hindered phenols as the antioxidant D (see col. 2, lines 25-30), of which BOTAP is a specific species as evidenced by BASF (cf. chemical formula for Irganox 565 on page 1).  Furthermore, JP ‘338 teaches that inclusion of 6-(4-hydroxy-3,5-di-tertbutylanilino)-2,4-bis(octylthio)-1,3,5-triazine (trade name: Irganox 565) as an antioxidant in a peroxide-crosslinkable polyolefin composition prevents conductor discoloration caused by a decomposition residue generated during crosslinking of a crosslinked polyolefin insulator (see para [0002]).  JP ‘338 specifically teaches a peroxide-curable polyethylene composition comprising 0.2 parts by weight of 6-(4-hydroxy-3,5-di-tertbutylanilino)-2,4-bis(octylthio)-1,3,5-triazine (see para [0002]: Example 1), an amount which falls within the weight percent range recommended by Sengupta for the sulphur-containing hindered phenol antioxidant D (i.e., 0.1-1 wt%; see col. 2, lines 29-30).  It would have been obvious to one of ordinary skill in the art 
Regarding Claims 8 and 9, Sengupta in view of JP ‘338 and as evidenced by BASF renders obvious the peroxide-curable polyolefin composition of claim 1.  Sengupta further teaches a peroxide-cured polyolefin product that is a reaction product of curing the peroxide-curable polyolefin composition (for claim 8) and a manufactured article comprising a shaped form of the peroxide-curable polyolefin composition (for claim 9) (see col. 7, lines 3-10 and Table 2: Inv. Ex.). 
Regarding Claim 10, Sengupta in view of JP ‘338 and as evidenced by BASF renders obvious the peroxide-curable polyolefin composition of claim 1 or the peroxide-cured polyolefin product of claim 8. Sengupta further teaches a coated conductor comprising a conductive core (e.g., a cable) and an insulation layer covering the conductive core, wherein the insulation layer comprises the peroxide-curable polyolefin composition of claim 1 or the peroxide-cured polyolefin product of claim 8 (see col. 6, line 51 to col. 7, line 10 and Table 2: Inv. Ex.). 
Regarding Claim 11, Sengupta in view of JP ‘338 and as evidenced by BASF renders obvious the coated conductor of claim 10.  Sengupta further suggests the claimed method of conducting electricity by applying a voltage across the conductive core of the coated conductor so as to generate a flow of electricity through the conductive core (see col. 2, lines 19-22 and col. 7, lines 33-36).  

Conclusion
Claim 6 is objected to as being dependent on a rejected base claim, but would be allowable if amended or rewritten to overcome the informality objections set forth in this Office action and to include all the limitations of the base claim and any intervening claim. 

Claim 6, which depends from claim 1, includes the limitation that “each (E) second antioxidant independently is (a) from 0.01 to 0.2 wt%; or (b) from 0.01 to 0.10 wt% …”.  Claim 6 thus requires that the alternative constituent (ii) of claim 1, namely “at least one second antioxidant (E) that is (tris[(4-tert-butyl-3-hydroxy-2,6-dimethylphenyl)methyl]-1,3,5-triazine-2,4,6-trione” be present in the claimed proportion (a) or (b).  The second antioxidant (E) named in claim 1 is commercially available as Cyanox 1790 (per instant specification at [0032]).  Sengupta notes that “[i]nclusion of nitrogen in the molecule via use of Cyanox 1790 or combination of Cyanox 1790 and Naugard 445 does not help in achieving the required heat aging properties” (col. 9, lines 2-4).  In light of this negative teaching, one of ordinary skill in the art would have had no significant motivation to include tris[(4-tert-butyl-3-hydroxy-2,6-dimethylphenyl)methyl]-1,3,5-triazine-2,4,6-trione as a second antioxidant in the inventive composition of Sengupta.
                     
Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/03-23-21